DETAILED ACTION
	This is the first Office action on the merits of Application No. 16/744,464 filed on January 16, 2020.  Claims 1-7 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 16, 2020 has been considered by the examiner.

Drawings
The drawings received on January 16, 2020 are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 7-8 recite that the first and second plates of the first rotor are “fixed to be immovable in…circumferential directions”. This contradicts line 2 of the claim which correctly recites that the first rotor is “disposed to be rotatable”. It is unclear how the first rotor can be both rotatable and immovable in circumferential directions. As understood, the first and second plates are immovable relative to each other, but this is not particularly pointed out by the current claim language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0177869 A1 (Yoshimura).
Regarding claim 1, Yoshimura discloses a damper device (4, see Fig. 1) comprising: a first rotor (input rotary body 2) disposed to be rotatable; a second rotor (hub flange 6) rotatable relative to the first rotor; and a plurality of elastic members (coil springs 7, 8) configured to elastically couple the first rotor and the second rotor in a circumferential direction, wherein the first rotor includes a first plate (22) and a second plate (21), the first and second plates each having a disc shape (see ¶ [0034], lines 1-3), the first and second plates axially opposed to each other (see Fig. 1), the first and second plates fixed to be immovable in both axial and circumferential directions (see ¶ [0034], lines 8-11), the first plate includes a plurality of first holding portions (35, see ¶¶  [0035]-[0036]) and a plurality of bent portions (31, see ¶ [0041], lines 1-11), the plurality of first holding portions holding the plurality of elastic members, the plurality of bent portions provided on an outer peripheral end of the first plate, the plurality of bent portions bent toward the second plate, and the second plate includes a plurality of second holding portions (35, see (see ¶¶  [0035]-[0036]), the plurality of second holding portions holding the plurality of elastic members together with the plurality of first holding portions.  
Regarding claim 2, the second rotor (6) is disposed axially between the first plate (22) and the second plate (21). See Fig. 1 and ¶ [0041], lines 1-2.
Regarding claim 5, the first plate (22) includes a fixation portion (33), the fixation portion formed by bending a distal end of each of the plurality of bent portions (31) 
Regarding claim 6, each of the first plate (22) and the second rotor (6) includes a work hole (34 and 43, respectively) configured to fix the fixation portion (33) and the second plate (21) to each other by the fixation member (27). See Fig. 7 and ¶¶ [0037] and [0074].

Allowable Subject Matter
Claims 3, 4 and 7 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656